
	
		III
		109th CONGRESS
		2d Session
		S. RES. 485
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2006
			Mrs. Clinton (for
			 herself, Ms. Cantwell,
			 Mr. Menendez, Mr. Kerry, Mr.
			 Lautenberg, Mrs. Murray,
			 Mr. Kennedy, Mr. Schumer, Mrs.
			 Boxer, Mr. Harkin,
			 Mrs. Feinstein, and
			 Ms. Landrieu) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		To express the sense of the Senate
		  concerning the value of family planning for American women.
	
	
		Whereas the United States has one of the highest rates of
			 abortion in the industrialized world;
		Whereas reducing unintended pregnancies will reduce the
			 number of abortions;
		Whereas one of the most effective ways to prevent
			 unintended pregnancy is to improve access to safe, affordable, effective family
			 planning;
		Whereas contraceptive use has declined (slightly among all
			 women and precipitously among low-income women) and, as a result, unplanned
			 pregnancy rates have risen among low-income women by 30 percent;
		Whereas the impact of contraceptive use is hard to
			 overstate—11 percent of women in the United States who do not use contraception
			 account for ½ of all unintended pregnancies;
		Whereas low-income women today are 4 times as likely to
			 have an unintended pregnancy and more than 4 times as likely to have an
			 abortion as higher-income women;
		Whereas abortion rates have increased among low-income
			 women, even as they have continued to decrease among more affluent
			 women;
		Whereas 12,800,000 women of reproductive age are uninsured
			 and 9,300,000 women of reproductive age live in poverty;
		Whereas lack of coverage for contraception and other
			 health care costs result in women of reproductive age paying 68 percent more in
			 out-of-pocket costs for health care services than do men of the same
			 age;
		Whereas family planning is a vital part of helping women
			 achieve the best health outcomes for both women and their babies; and
		Whereas Women’s Health Week is a time to recognize the
			 important role family planning services play in the lives of women across the
			 United States: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Congress should
			 help women, regardless of income, avoid unintended pregnancy and abortion
			 through access to affordable contraception; and
			(2)Congress should
			 support programs and policies that make it easier for women to obtain
			 contraceptives.
			
